DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer, Jr. (U.S. Publication No. 2008/0308494, hereinafter Barringer).
With respect to Claim 1, Barringer discloses a fluid sampling system [see fig 4 unless otherwise noted; an annotated copy is provided at the end of the office action], comprising: a reservoir [pump 22], reservoir comprising a reservoir inlet [bottom of 22] through which the fluid sample is received into the reservoir, and a reservoir outlet [top of 22] through which the fluid sample is discharged from the reservoir; a sample collection valve [106] moveable between an open configuration and a closed configuration, the sample collection valve having a sample inlet [bottom] and a sample outlet [top], the sample inlet being coupled to a fluid outlet of the container [the container is the line feeding into 106, with the outlet being the portion that feeds into 106’s inlet]; a sample delivery flow path [from 106 to 22] extending downstream from the fluid outlet of the container to the inlet of the reservoir, the sample collection valve being in fluid connection with the inlet of the reservoir when the sample collection valve is in the open configuration; a sanitizing fluid inlet valve [102] the sanitizing fluid inlet valve having a sanitizing fluid inlet [left] and a sanitizing fluid outlet [right] and being positioned upstream of the sample collection valve [106] and moveable between an open configuration and a closed configuration, the sanitizing fluid inlet [left side of 102] being separate from the sample delivery flow path [from 106 to 22] such that the sanitizing fluid inlet valve can receive a sanitizing fluid from a sanitizing fluid source  separate from the container and outside the sample delivery flow path; and a sanitizing fluid flow path [from 102-22] extending  downstream at least between the sanitizing fluid inlet valve and the inlet of the reservoir, the sanitizing fluid flow path overlapping the sample delivery flow path [overlaps from 106-22], when the sample collection valve is in the closed configuration and the sanitizing fluid inlet valve is in the open configuration, the sanitizing fluid flow path extends downstream at least from the sanitizing fluid inlet valve [102] to the sample collection valve [106] and from the sample collection valve [106] to the inlet of the reservoir, and the sample collection valve is in fluid connection with the inlet of the reservoir.
Barringer does not explicitly disclose in a single embodiment that the reservoir is a variable volume reservoir that is moveable between a first configuration that defines a first volume for receiving a fluid sample from a container and a second configuration that defines a second volume, the first volume being larger than the second or wherein movement of the variable volume reservoir from the first configuration to the second configuration causes the fluid sample to be discharged from the variable volume reservoir.
However, 22 is a reversible pump, and the background in paragraph 3 notes that sampling systems amenable to automation often use peristaltic pumps, which is a type of reversible positive displacement pump that utilizes a variable volume and a way to manipulate that volume (often via a roller) to exploit the volume/pressure relationship to move the fluid.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to specifically use a peristaltic pump for 22 as this is a common and advantageous reversible pump that is known in the art.  
Note that the container and the sanitizing fluid source are not currently positively recited elements of the fluid sampling system.  Since the variable volume reservoir [22] is capable of receiving a fluid from a container hooked up to 106 and the sanitizing fluid inlet valve [102] is capable of receiving fluid from a different source 26, the claim limitations are met.
With respect to Claim 4, Barringer discloses further comprising: a gas delivery valve [104] moveable between an open configuration and a closed configuration; and a gas delivery flow path [104-52-54-106] extending between at least the gas delivery valve [104] and the sample collection valve [106].
	With respect to Claim 5, Barringer discloses that when the sample collection valve is in the closed configuration and the gas delivery valve [104] is in the open configuration, the gas delivery flow path [104-52-54-106] extends at least from the gas delivery valve to the sample collection valve [106] and from the sample collection valve to the variable volume reservoir [22].
	With respect to Claim 6, Barringer discloses that the gas delivery valve [104] is upstream of the sanitizing fluid inlet valve [102], the sanitizing fluid inlet valve is upstream of the sample collection valve [106], and the sample collection valve is upstream of the variable volume reservoir [22].
	With respect to Claim 7, Barringer discloses further comprising an outlet valve [23] positioned downstream of the variable volume reservoir [22] outlet, the outlet valve being moveable between an open configuration and a closed configuration.
	With respect to Claim 8, Barringer discloses further comprising a control valve [27] positioned downstream of the outlet valve.
	With respect to Claim 18, Barringer discloses a fluid sampling system, comprising: a reservoir [22] the reservoir having an inlet [bottom] through which the fluid sample is received, from a container [line that feeds into 106],  into the reservoir and an outlet [top] through which the fluid sample is discharged from the reservoir; a sample collection valve [106] moveable between an open configuration 
Barringer does not explicitly disclose in a single embodiment that the reservoir is a variable volume reservoir that is moveable between a first configuration that defines a first volume for receiving a fluid sample and a second configuration that defines a second volume, the first volume being larger than the second, wherein movement of the variable volume reservoir from the first configuration to the second configuration causes the fluid sample to be discharged from the variable volume reservoir
However, 22 is a reversible pump, and the background in paragraph 3 notes that sampling systems amenable to automation often use peristaltic pumps, which is a type of reversible positive 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to specifically use a peristaltic pump for 22 as this is a common and advantageous reversible pump that is known in the art.
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer in view of Kolner (U.S. Patent No. 2,835,598, hereinafter Kolner).
	With respect to Claims 9 and 10, Barringer does not disclose that the control valve compries a variable back-pressure regulator or is a thermostatically-controlled valve.
	Kolner discloses an outlet valve [23; column 6, lines 6-19 describe a thermostatically controlled valve to regulate back pressure] positioned downstream of the variable volume reservoir outlet, the outlet valve being moveable between an open configuration and a closed configuration. 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to replace Barringer’s control valve with Kolner’s thermostatically controlled valve to regulate back pressure for the benefit of adding redundancy to ensure nothing backflows from 23.
	Further citations will refer to Barringer unless otherwise noted.
 Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer in view of Maeda et al. (U.S. Publication No. 2008/0134804, hereinafter Maeda)
	With respect to Claim 11, Barringer discloses the fluid sampling system of claim 4, but does not disclose that the sanitizing fluid inlet valve and the gas delivery valve are coupled via a three-way valve, the three way valve being operable between a first position that permits the flow of sanitizing fluid through the sanitizing fluid inlet valve into the sanitizing fluid flow path, a second position that permits the flow of gas through the gas delivery valve into the gas delivery flow path, and a third position that restricts the flow of both sanitizing fluid and gas through the three-way valve. 

	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Barringer such that the sanitizing fluid inlet valve and the gas delivery valve are coupled via a three-way valve, the three way valve being operable between a first position that permits the flow of sanitizing fluid through the sanitizing fluid inlet valve into the sanitizing fluid flow path, a second position that permits the flow of gas through the gas delivery valve into the gas delivery flow path, and a third position that restricts the flow of both sanitizing fluid and gas through the three-way valve for the benefit of controlling fluid movements via a single valve, leading to a more compact and easily controlled device.
Claims 12-15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer in view of Nystroem (U.S. Patent No. 3,741,687, herinafter Nystroem).
	With respect to Claim 12, Barringer does not disclose that the variable volume reservoir comprises a diaphragm pump.  
	However, a diaphragm pump is another type of reversible pump, which is also a positive displacement pump.  
	Nystroem discloses details of a similar fluid handler that uses a diaphragm pump [also known as a membrane pump, see fig 5, membrane 55 and spaces 74 and 56].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a diaphragm pump, which uses a variable volume reservoir, as Barringer’s pump 22 as it is another predictable and reliable example of a positive displacement pump.  Further citations relating to pump details will be shown in Nystroem.
	With respect to Claim 13, the combination of Barringer and Nystroem disclose that the variable volume reservoir comprises a flexible diaphragm member [54] and a housing [52] with a first area 
	With respect to Claim 14, the combination of Barringer and Nystroem disclose that the first surface of the flexible diaphragm member is generally opposite the second surface of the flexible diaphragm member.  Top and bottom surfaces of 54 are opposite one another. 
	With respect to Claim 15, the combination of Barringer and Nystroem disclose that the flexible diaphragm member is configured so that the second surface contacts the second half of the generally spherical housing when in the second position, the flexible diaphragm member being generally inverted when in the second position, relative to its orientation when in the first position.   Diaphragm 54 flexes up and down to pump fluid.  74 has a generally spherical upper and lower half.  
	With respect to Claim 17, Barringer groups the sample collection valve, the sanitizing fluid inlet valve, and the gas delivery valve into a single module 70, but is a block diagram and thus doesn’t describe a housing.
	Nystroem discloses a similar fluid handling system where many valves and components are all in a common housing 12.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the idea of multiple valves into a housing to modify Barringer such that module 70 had a common housing, for the benefit of protecting all the subcomponents of the system.
	With respect to Claim 19, Barringer does not disclose that the variable volume reservoir comprises a diaphragm pump.  
	However, a diaphragm pump is another type of reversible pump, which is also a positive displacement pump.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a diaphragm pump, which uses a variable volume reservoir, as Barringer’s pump 22 as it is another predictable and reliable example of a positive displacement pump.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer in view of Erickson (U.S. Patent No. 1,605,824, hereinafter Erickson).
 	With respect to Claim 16, Barringer discloses using a sample collection valve  but does not disclose details of the valve such as comprising a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position. 
	Erickson discloses a solenoid valve that has a valve stem [6] with a tapered sealing member [5].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Barringer such that the sample collection valve comprises a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position for the benefit of using a well-known reliable type of valve.  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barringer and Nystroem in further view of Erickson.
 	With respect to Claim 20, the combination of Barringer and Nystroem discloses using a sample collection valve  but does not disclose details of the valve such as comprising a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open 
	Erickson discloses a solenoid valve that has a valve stem [6] with a tapered sealing member [5].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Barringer and Nystroem such that the sample collection valve comprises a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position for the benefit of using a well-known reliable type of valve.  
Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.  
	The examiner first wishes to note that the claim amendments did overcome the previous 112 rejections.  
	 One pages 8-9 the applicant argues that Barringer doesn’t teach a previous version of the claims.  While this is moot, the arguments are relevant to the current claim limitations “sample delivery flow path extending downstream from the fluid outlet of the container to the inlet of the variable volume reservoir”.  The applicant arguments seem to indicate that the claim language implies that the sample delivery flow path is downstream from the container, starts at the container and ends at the variable volume reservoir.  However, a prior art that “extends downstream from the fluid outlet of the container” while not starting at said fluid outlet reads on the broadest reasonable interpretation of the 
	On page 9, the applicant argues that Barringer does not disclose a sanitizing valve that can receive a fluid from a source separate from the container.  The examiner finds that as long as two separate containers can be attached to the sanitizing fluid inlet valve and the variable volume reservior [for example by 26 and by a container attached to 106] then the claim limitation is met.  Compare the different in scope between 
	--A fluid sample system comprising: a variable volume reservoir for receiving a fluid sample from a container and a sanitizing fluid inlet valve which can receive a sanitizing fluid from a sanitizing fluid source separate from the container--
 	--A fluid sample system comprising: a container; a variable volume reservoir for receiving a fluid sample from the container; a sanitizing fluid source and a sanitizing fluid inlet valve configured to receive a sanitizing fluid from the sanitizing fluid source separate from the container--.  Positively reciting the container, the fluid source, and the appropriate connections make the limitations more than intended use.


II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 

    PNG
    media_image1.png
    1190
    1207
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                              

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855